Case 2:19-cv-17150-MCA-MAH Document 1 Filed 08/23/19 Page 1 of 14 PageID: 1



Arnold B. Calmann, Esq. (abc@saiber.com)
Jakob B. Halpern, Esq. (jbh@saiber.com)
SAIBER LLC
One Gateway Center
10th Floor, Suite 1000
Newark, NJ 07102
Tel.: (973) 622-3333
Fax: (973) 286-2465

Timothy E. Newholm, Esq. (ten@boylefred.com)
Michael T. Griggs, Esq. (mtg@boylefred.com)
Brad L. Meyer, Esq. (blm@boylefred.com)
BOYLE FREDRICKSON, S.C.
840 N. Plankinton Ave.
Milwaukee, WI 53203
Tel.: (414) 225-9755
Fax: (414) 225-9753

Attorneys for Plaintiff All Weather Armour, LLC

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


   ALL WEATHER ARMOUR, LLC,
                                                    Civil Action No. ________________
           Plaintiff,
           v.
                                                    COMPLAINT
   ART OF GUTTER, INC., ADNAN                       AND JURY DEMAND
   KARABACAK, UMIT KARABACAK,

           Defendants,


       Plaintiff All Weather Armour, LLC (“AWA”), by its attorneys, for its complaint against

defendants Art of Gutter, Inc., Adnan Karabacak and Umit Karabacak (“the Defendants”),

alleges as follows:
Case 2:19-cv-17150-MCA-MAH Document 1 Filed 08/23/19 Page 2 of 14 PageID: 2



                                             PARTIES

       1.      Plaintiff AWA is a Wisconsin company with its principal place of business at

W2355 U.S. Highway 18, P.O. Box 8, Sullivan, Wisconsin 53178. Among other things, AWA is

engaged in the business of manufacturing and selling gutter guard products.

       2.      Upon information and belief, defendant Art of Gutter, Inc. is a New Jersey

company with a principal place of business at 1275 Bloomfield Ave Bldg. 7 Unit 40a, Fairfield,

New Jersey 07004.

       3.      Upon information and belief, defendants Adnan Karabacak and Umit Karabacak

are New Jersey residents with a principal place of residence at 362 Third St., Apt. 2, Clifton,

New Jersey 07011 and 1360 Van Houten Ave., Clifton, New Jersey 07013, respectively.

                                      NATURE OF ACTION

       4.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 100 et seq.

       5.      AWA is the owner of all right, title and interest in U.S. Patent 9,487,955 (“the

‘955 patent”) entitled Gutter Debris Barrier System, issued on November 8, 2016, a copy of

which is attached as Exhibit A.

       6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       7.      Upon information and belief, the Defendants regularly conduct business at a

physical facility in this District, and have sold and/or offered for sale products that infringe the

‘955 patent in this District. Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(c) and

1400(b).




                                            Page 2 of 14
Case 2:19-cv-17150-MCA-MAH Document 1 Filed 08/23/19 Page 3 of 14 PageID: 3



COMPARISON OF EXEMPLARY CLAIMS TO EXEMPLARY ACCUSED PRODUCTS

                                   Claim 1 of the ‘955 patent

        8.     Claim 1 of the ‘955 patent is directed to a gutter guard that includes a channel for

receiving a heating element.

        9.     The Defendants manufacture, sell and/or offer to sell gutter guards that they

describe as “Micro Mesh.” The Defendants sell Micro Mesh gutter guard products that serve as

debris barriers that allow water to pass through while preventing other materials from entering

the gutter.




        10.    Claim 1 requires a frame configured to at least partially lay above a gutter. These

claim elements are found in Art of Gutter Inc.’s Micro Mesh product, as shown below.




 Frame




 Gutter




                                           Page 3 of 14
Case 2:19-cv-17150-MCA-MAH Document 1 Filed 08/23/19 Page 4 of 14 PageID: 4



       11.     Claim 1 further requires the frame to have a floor, an inner wall, and an outer wall

that all extend lengthwise along the frame. These claim elements are embodied by the Art of

Gutter Inc.’s Micro Mesh product, as shown below.




                  First, inner side         Floor          Second, outer side wall


       12.     Claim 1 further requires the frame to have at least three longitudinally extending,

laterally spaced channels extending along the floor between the inner and outer side walls, where

the channels are separated from one another by two upwardly extending ribs. The channels

additionally have a plurality of slots formed into the floor of the frame. The Art of Gutter Inc.’s

Micro Mesh product includes all of these claim elements, as shown below.




    First, inner side wall    At least three               Floor        Second, outer side wall
                              longitudinally
                              extending, laterally
                              spaced channels




                                            Page 4 of 14
   Case 2:19-cv-17150-MCA-MAH Document 1 Filed 08/23/19 Page 5 of 14 PageID: 5




                  First                     Second                      Slot
                  longitudinally            longitudinally
                  extending rib             extending rib

           13.    Claim 1 further requires a filter screen to cover at least a portion of the frame

   capable of allowing water to pass through, but not debris. These claim elements are embodied by

   the Art of Gutter Inc.’s Micro Mesh product, as shown below. Art of Gutter Inc.’s website also

   states that the screen contains holes that are only 120 microns wide to allow nothing besides

   water to pass through.




Filter screen




Frame


           14.    Claim 1 further requires an electrical heating element to be in contact with the

   frame. As shown below, the Art of Gutter Inc.’s Micro Mesh product includes a channel

   elongated channel formed in the frame. Upon information and belief, the channel is specifically

   configured to receive an electrical heating element.




                                              Page 5 of 14
Case 2:19-cv-17150-MCA-MAH Document 1 Filed 08/23/19 Page 6 of 14 PageID: 6




Frame
                                                                                            Channel
                                                                                            for heating
                                                                                            element




         15.       Claim 1 further requires the slots found in the channels to be offset from the slots

in adjacent channels. The slots found in the Defendants’ Micro Mesh product are indeed offset,

as shown below.



        Adjacent
        channels




 Longitudinally
 offset slots




         16.       Claim 1 further requires a P/D ratio of no more than 5/3, where “D” is defined as

the transverse distance in a horizontal plan extending between the inner side wall and the outer

side wall, and where “P” is formed by an uninterrupted serpentine path extending along the

surface of the frame from the first, inner side wall to the outer side wall without crossing any of

the slots. An inspection of the materials available on the Art of Gutter Inc.’s website confirm that

the Micro Mesh product has a P/D ratio of 1.649, which is less than 5/3. A visual diagram of how

these measurements were taken is given below.




                                               Page 6 of 14
Case 2:19-cv-17150-MCA-MAH Document 1 Filed 08/23/19 Page 7 of 14 PageID: 7




        First, inner side          D         P            Second, outer side



                                   Claim 6 of the ‘955 patent

       17.     Claim 6 of the ‘955 patent is directed to a gutter guard that includes a channel for

receiving a heating element.

       18.     The Defendants manufacture, sell and/or offer to sell gutter guards that they

describe as “Micro Mesh.” The Defendants sell Micro Mesh products gutter guard products that

serve as debris barriers that allow water to pass through while preventing other materials from

entering the gutter.




                                           Page 7 of 14
Case 2:19-cv-17150-MCA-MAH Document 1 Filed 08/23/19 Page 8 of 14 PageID: 8



       19.     Claim 6 requires a frame configured to at least partially lay above a gutter. The

Defendants’ product is indeed configured to be positioned in such a way, as shown below.




 Frame




 Gutter




       20.     Claim 6 further requires the frame to have a floor, an inner wall, an outer wall that

all extend lengthwise along the frame. All of these claim elements are found in Art of Gutter

Inc.’s Micro Mesh product, as shown below.




              First, inner side wall        Floor          Second, outer side wall


       21.     Claim 6 further requires the frame to have at least three longitudinally extending,

laterally spaced channels extending along the floor between the inner and outer side walls, and

the channels are separated from one another by two upwardly extending ribs. The channels

additionally have a plurality of slots formed into the floor of the frame, and the ribs form a




                                            Page 8 of 14
Case 2:19-cv-17150-MCA-MAH Document 1 Filed 08/23/19 Page 9 of 14 PageID: 9



generally concave shape with the upper portion of the channels. These claim elements are

embodied by the Art of Gutter Inc.’s Micro Mesh product, as shown below.




     First, inner side       At least three                Floor        Second, outer side wall
                             longitudinally
                             extending, laterally
                             spaced channels




                                         Second                                Slot
               First
               longitudinally            longitudinally
               extending rib             extending rib                Concave shape

       22.     Claim 6 further requires a filter screen to cover at least a portion of the frame

capable of allowing water but not debris to pass through. These claim elements are embodied by

the Art of Gutter Inc.’s Micro Mesh product, as shown below. Art of Gutter Inc.’s website also

states that the screen contains holes that are only 120 microns wide to allow nothing besides

water to pass through.




                                           Page 9 of 14
  Case 2:19-cv-17150-MCA-MAH Document 1 Filed 08/23/19 Page 10 of 14 PageID: 10




Filter screen




Frame


           23.    Claim 6 further requires an electrical heating element to be in contact with the

   frame. As shown below, the Art of Gutter Inc.’s Micro Mesh product includes a channel

   elongated channel formed in the frame. Upon information and belief, the channel is specifically

   configured to receive an electrical heating element.


  Frame
                                                                                          Channel
                                                                                          for heating
                                                                                          element




                                             Page 10 of 14
Case 2:19-cv-17150-MCA-MAH Document 1 Filed 08/23/19 Page 11 of 14 PageID: 11



       24.       Claim 6 further requires the slots found in the channels to be offset from the slots

in adjacent channels. These claim elements are embodied by the Defendants’ Micro Mesh

product, as shown below.



      Adjacent
      channels




  Longitudinally
  offset slots




       25.       Claim 6 further requires a P/D ratio of no more than 5/3, where “D” is defined as

the transverse distance in a horizontal plan extending between the inner side wall and the outer

side wall, and where “P” is formed by an uninterrupted serpentine path extending along the

surface of the frame from the first, inner side wall to the outer side wall without crossing any of

the slots. An inspection of the materials available on the Art of Gutter Inc.’s website confirm that

the Micro Mesh product has a P/D ratio of 1.649, which is less than 5/3. A visual diagram of how

these measurements are taken is given below.




        First, inner side            D         P            Second, outer side



                                            Page 11 of 14
Case 2:19-cv-17150-MCA-MAH Document 1 Filed 08/23/19 Page 12 of 14 PageID: 12



                                               COUNT I
                                Claim for Infringement of the ‘955 Patent

        26.     AWA realleges and incorporates by reference the allegations in paragraphs 1-25

as if fully set forth herein.

        27.     The Defendants have manufactured, used, sold and offered to sell Micro Mesh

products, which induce and cause its customers to infringe the ‘955 patent.

        28.     The Defendants were aware of the ‘955 patent prior to the filing of this lawsuit.

        29.     Upon information and belief, the Defendants have instructed and encouraged the

end users to use Micro Mesh products. Additionally, upon information and belief, the

Defendants have instructed and encouraged the end users to insert electrical heating elements

into the elongate channel formed in the frame.

        30.     Upon information and belief, the Defendants knew that Micro Mesh products

were made or adapted for a use that would infringe the ‘955 patent.

        31.     Upon information and belief, the Defendants have been and are willfully

infringing the ‘955 patent.

        32.     It is believed that the Defendants will continue to manufacture, sell, and/or offer

for sale Micro Mesh products unless enjoined from doing so, causing AWA irreparable harm.

        33.     The Defendants’ conduct shows a lack of the required duty to avoid infringement

of the ‘955 patent such that this is an exceptional case; therefore, AWA should be awarded its

reasonable attorneys’ fees pursuant to 35 U.S.C. § 285.

        34.     Pursuant to 35 U.S.C. § 284, AWA is entitled to enhanced damages for

infringement of the ‘955 patent by the Defendants, up to treble damages.

        35.     Pursuant to 35 U.S.C. § 283, AWA is entitled to a preliminary and permanent

injunction against further infringement of the ‘955 patent by the Defendants.


                                              Page 12 of 14
Case 2:19-cv-17150-MCA-MAH Document 1 Filed 08/23/19 Page 13 of 14 PageID: 13



                                  REQUEST FOR RELIEF

       WHEREFORE, Plaintiff All Weather Armour, LLC demands that judgment be entered in

its favor and against Defendants Art of Gutter, LLC, Adnan Karabacak, and Umit Karabacak as

follows:

       A.     Adjudging that the Defendants have induced infringement of U.S. Patent
              9,487,955;

       B.     Adjudging that the Defendants have willfully infringed U.S. Patent 9,487,955;

       C.     Preliminarily and permanently enjoining the Defendants from infringing U.S.
              Patent 9,487,955;

       D.     Awarding AWA its damages, together with prejudgment interest, caused by the
              Defendants’ infringement;

       E.     Granting such other and further relief as the Court may deem appropriate.


                                       JURY DEMAND

       Plaintiff All Weather Armour, LLC hereby demands a jury trial of all issues of fact not

admitted by the Defendants.

Dated: August 23, 2019                      Respectfully submitted,

                                            SAIBER LLC
                                            Attorneys for Plaintiff All Weather Armour, LLC

                                            s/ Arnold B. Calmann
                                            Arnold B. Calmann (abc@saiber.com)
                                            Jakob B. Halpern (jbh@saiber.com)
                                            One Gateway Center
                                            10th Floor, Suite 1000
                                            Newark, NJ 07102
                                            Tel.: (973) 622-3333
                                            Fax: (973) 286-2465

                                            Timothy E. Newholm (ten@boylefred.com)
                                            Michael T. Griggs, Esq. (mtg@boylefred.com)
                                            Brad L. Meyer (blm@boylefred.com)
                                            BOYLE FREDRICKSON, S.C.
                                            840 N. Plankinton Ave.


                                         Page 13 of 14
Case 2:19-cv-17150-MCA-MAH Document 1 Filed 08/23/19 Page 14 of 14 PageID: 14



                                              Milwaukee, WI 53203
                                              Tel.: (414) 225-9755
                                              Fax: (414) 225-9753

                                              Attorneys for Plaintiff All Weather Armour, LLC



                        LOCAL CIVIL RULE 11.2 CERTIFICATION

       Pursuant to Local Civil Rule 11.2, the undersigned counsel hereby certifies that this

matter in controversy is not the subject of any other matters pending in this Court.


Dated: August 23, 2019                        s/ Arnold B. Calmann
                                              Arnold B. Calmann



                       LOCAL CIVIL RULE 201.1 CERTIFICATION

       Under Local Civil Rule 201.1, the undersigned counsel for Plaintiff All Weather Armour,

LLC hereby certifies that it seeks both monetary damages greater than $150,000 and injunctive

and other equitable relief, and therefore this action is not appropriate for compulsory arbitration.


Dated: August 23, 2019                        s/ Arnold B. Calmann
                                              Arnold B. Calmann




                                           Page 14 of 14
